Title: From Alexander Hamilton to Caleb Swan, 24 October 1799
From: Hamilton, Alexander
To: Swan, Caleb


Sir
New York October 24th. 1799

The post of this morning brought me a letter from Col Parker of which the inclosed is an extract. I trust his inference must be an erroneous one, as you gave me clearly to understand that with regard to arrears the money would be sent forward upon estimates without waiting for the regular Rolls in the forms of your office and that this would suffer no delay. My assurances have conformed to this idea and it would be to compromise me as well as to injure the service not to fulfil them.
I should have no apprehension, was it not that while at Trenton the Secy of War let fall an observation which seemed to import that the Rolls must precede the sending of the money. I told him what I had understood from you and he made no reply.
If contrary to my expectation this idea should have been taken up, I must earnestly urge that it be relinquished. The relinquishment is due to me as well as to the service. In future, giving the necessary instructions, as much strictness as you please, but at present a relaxation is indispensable. I hope to be told by the next post after the receipt of this precisely what is doing & will be done.
With consideration   I am Sir   Yr. Obed Ser
P. S. I have just recd. a letter from Col: Hall of which there is a Copy inclosed—which is another strong proof of the exigency of the case.
